DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunio et al. (8,925,632).
As concerns claim 1, Bunio shows a methane gas production facility for producing a methane gas from a methane hydrate layer (Fig. 7-9), comprising: a first horizontal well (5) that is provided along the methane hydrate layer (3); an injection water supply unit (not shown) that supplies injection water obtained by dispersing a carbon dioxide gas in water to the first horizontal well in order to inject the injection water into the peripheral methane hydrate layer through the first horizontal well (col 6, ln 
As concerns claim 5, Bunio shows wherein a distance between the first horizontal well and the second horizontal well in a height direction is in a range of 5 to 50 m (col 7, ln 27-30).
As concerns claim 6, Bunio shows a methane gas production method for producing a methane gas from a methane hydrate layer (Fig. 7-9), comprising: supplying injection water obtained by dispersing a carbon dioxide gas in water to a first horizontal well (5) provided along the methane hydrate layer (3) and injecting the injection water into the peripheral methane hydrate layer through the first horizontal well (col 6, ln 63 - col 7, ln 8; col 4, ln 59-61); decompressing an inside of a second horizontal well (6), by pumping water, provided along an area which is located above the first horizontal well (5) and in which methane released by replacement with carbon dioxide rises after the carbon dioxide in the injection water is received into methane hydrate and sucking water containing the methane from the methane hydrate .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bunio et al. as applied to claims 1 and 6 above, and further in view of Ikegawa (8,783,364).
As concerns claims 2 and 7, Bunio discloses the claimed invention except for wherein the injection water supply unit includes a carbon dioxide dispersion unit which disperses a carbon dioxide gas in a state of a dispersion having a diameter of 10 nm to 1 µm to the injection water.  Ikegawa teaches wherein an injection water supply unit includes a carbon dioxide dispersion unit which disperses a carbon dioxide gas in a state of a dispersion having a diameter of 10 nm to 1 µm to an injection water (col 8, ln 43-61).  One of ordinary skill in the art before the effective filing date of the claimed 
As concerns claims 3 and 8, the combination teaches wherein the carbon dioxide gas dispersed by the carbon dioxide dispersion unit is contained in the injection water in a supercritical fluid state (Bunio: col 6, ln 63 - col 7, ln 8; col 4, ln 59-61; Ikegawa: col 8, ln 43-61).
As concerns claims 4 and 9, the combination teaches wherein the injection water supply unit supplies the injection water obtained by dispersing the carbon dioxide gas in the water from which the methane gas is separated by the gas-liquid separation unit to the first horizontal well (Ikegawa: Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679